Citation Nr: 1007560	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for a right knee disability, status post 
trauma and surgery.

2.  Entitlement to service connection for a right knee 
disability, status post trauma and surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to November 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Veteran was originally denied service connection for a 
right knee disability in an April 1979 rating decision.  In 
August 2003, the Veteran filed a petition to reopen his claim 
for compensation for his right knee disability.  The RO 
denied reopening the claim in a March 2004 rating decision.  
The Veteran timely filed a notice of disagreement.  The Board 
remanded this claim to the RO in June 2006 for additional 
development and statutory compliance.  The RO complied with 
the remand directives.  

The Veteran testified at a Board hearing before the 
undersigned Veterans Law Judge at the VA Central Office in 
January 2010.

The claim for service connection for a right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a 
right knee disorder was denied by an unappealed rating 
decision in April 1979.  

2.  The additional evidence received since April 1979 is not 
cumulative or redundant of evidence previously of record and 
by itself or in connection with the evidence previously 
assembled raises a reasonable possibility of substantiating 
the claim of service connection for a right knee disorder.  


CONCLUSIONS OF LAW

1.  The April 1979 rating decision which denied entitlement 
to service connection for a right knee disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the April 1979 decision is new 
and material and the claim of entitlement to service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

In a letter dated in September 2003, the RO provided notice 
to the Veteran regarding the information and evidence 
necessary to substantiate his claim for service connection 
for a right knee disorder.  The RO also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence 
has been presented to reopen the claim for service connection 
for a right knee disorder, in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) established requirements with respect to the 
content of the duty to assist notice under the VCAA which 
must be provided to a Veteran who is petitioning to reopen a 
claim.

The Court held that VA must notify a Veteran of the evidence 
and information that is necessary to both reopen the claim 
and establish entitlement to the underlying claim for the 
benefit sought.  The Court also held that VA's obligation to 
provide a Veteran with notice of what constitutes new and 
material evidence to reopen a service connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  This notice was provided 
to the Veteran in a July 2007 letter. 

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of his petition to 
reopen his claims of entitlement to service connection for a 
right knee disorder.  The Board grants that application.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to notify the Veteran as to the 
substantiation of his claims of those issues. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

New and Material Evidence

The record reflects that a rating decision in April 1979 
denied the Veteran's claim of entitlement to service 
connection for a right knee disorder.  The RO sent notice of 
the April 1979 decision to the Veteran at his last address of 
record.  The Veteran did not perfect an appeal of this 
decision.  Therefore, the April 1979 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

In June 2003, the Veteran filed a petition to reopen his 
claim for service connection for a right knee disorder.  The 
Veteran submitted new and material evidence in support of his 
claim and therefore, the petition to reopen is granted.  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

Under the guidelines, new evidence is that which was not 
previously of record.  However, to be material under the 
guidelines, the evidence must raise a reasonable possibility 
of substantiating the claim, which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  The credibility of the evidence is 
generally presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO 
denied reopening the claim for service connection for a right 
knee disorder.  However, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim for service connection for a 
right knee disorder.

Service connection for a right knee disorder was denied by a 
rating decision in April 1979.  The record shows that the 
Veteran established that he had surgery on his right knee 
during service; however, the RO denied his claim because 
there was no evidence of a definite trauma or worsening in 
service of his knee disorder.  

The evidence of record at the time of the April 1979 rating 
decision consisted of service treatment records and a 
February 1979 VA examination.  While the RO noted that the 
Veteran had surgery on his knee during service, the Veteran's 
claim was denied because there was no evidence of a trauma or 
worsening of his preexisting knee condition in service.

The evidence of record at the time of the March 2004 rating 
decision consisted of additional VA treatment records, and 
statements from the Veteran.  The RO denied reopening the 
claim stating that the evidence was not new and material.   

The evidence submitted in support of reopening the claim 
includes more recent VA treatment records, statements from 
the Veteran, and the Veteran's testimony at the January 2010 
hearing. 

The Veteran testified that injured his knee prior to service 
and when his knee was stitched up; the doctor stitched the 
needle into his knee.  During service, he felt a pinch in his 
knee and an x-ray showed the needle.  He underwent surgery to 
have the needle removed from his knee.  During service, he 
was required to do a lot of bending, low crawling, and 
kneeling, all of which affected his knee.  He experienced 
stiffness and giving out since the time of his surgery.  

The Veteran's January 2010 testimony is considered new and 
material as he had not previously entered this lay testimony 
into evidence and it substantiates his claim showing that his 
condition did worsen during service.  Moreover, his updated 
treatment records indicate that he currently has symptomology 
of a knee disorder.  The Veteran has shown continuity of 
symptomatology from service through the present and the 
recent treatment records contain evidence of a knee disorder.  

Upon review, the Veteran has provided new evidence which 
relates to an unestablished fact necessary to substantiate 
his claim.  The evidence of record has raised a reasonable 
possibility of substantiating the claim.  As such, the 
evidence received since the April 1979 rating decision is new 
and material as contemplated by 38 C.F.R. § 3.156, and 
provides a basis to reopen the Veteran's claim of entitlement 
to service connection for a right knee disability.


ORDER

New and material evidence to reopen the claim of service 
connection for a right knee disorder has been submitted, and 
the petition to reopen the claim is granted.


REMAND

In order to fulfill its duty to assist, VA is required in 
certain cases to provide the Veteran with a VA examination.  
This occurs when the record lacks sufficient evidence to 
decide the Veteran's claim, but there is nonetheless evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event.  See 
38 C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the Board finds the 
evidence is insufficient for a grant of service connection, 
but that the Veteran has presented enough evidence to warrant 
a medical examination under § 3.159(c)(4) and McLendon.

First, the Board finds evidence that the Veteran currently 
experiences symptoms of a right knee disorder.  Second, there 
is evidence that the Veteran underwent surgery on his right 
knee during service.  Finally, the Veteran has submitted some 
indication that his current knee symptomatology is related to 
his active duty service.  Specifically, the Board notes that 
the Veteran testified that he underwent knee surgery during 
service to remove a needle that had been sewn into his knee.  
During his training, he had to do a lot of bending, crawling, 
and kneeling, which may have affected his knee.  The Veteran 
also testified that a VA physician in 1977 advised him that 
the stiffness in his knee may be due to service but he did 
not think it was service-connected.  He also submitted 
medical records which suggest chronicity or a continuity of 
symptomatology.  Therefore, the Board finds that a new, 
comprehensive medical exam is warranted to determine the 
extent and etiology of the Veteran's knee disorder.  See 
generally McClendon, 20 Vet. App. 79; 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the Veteran 
and request that he identify all health 
care providers who have treated him for 
his right knee disorder, if those records 
are not currently within the claims 
folder.  After securing any appropriate 
consent from the Veteran, VA must attempt 
to obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran and his 
representative of this and request them 
to provide copies of the outstanding 
medical records.  

2. The AMC/RO should arrange for the 
Veteran to undergo a VA examination to 
determine if he currently has any 
disability of the right knee.  If such a 
disability is diagnosed, the examiner 
should be asked to opine as to whether or 
not his disability is etiologically 
related to the Veteran's active duty 
service period.  The opinion must be 
based on a review of the entire claims 
file and contain a rationale.  If the 
opinion cannot be provided without 
resorting to mere speculation, the 
examiner should so state.  The following 
considerations will govern the 
examination:

a. The claims file and all relevant 
medical records must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated 
diagnostic tests and studies, 
including x-rays, must be 
accomplished.  

b. The examiner must comment as to 
whether the Veteran's in-service 
knee surgery is related to any 
current diagnosis of a knee 
disorder.

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

3. The AMC/RO must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4. Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for a right knee 
disorder based on all relevant evidence 
on file.  If the issue continues to be 
denied, the AMC/RO must provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


